COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-15-00363-CR
Style:                           Ruben Munoz
                                 v. The State of Texas
Date motions filed*:             December 7 and 18, 2015; January 6, 2016
Type of motions:                 Requests for Extension of Time to File Brief and
                                 “Second Request for Extension of Time to File Brief”
Party filing motions:            Appellant
Document to be filed:            Appellant’s Brief

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                              December 7, 2015
         Number of previous extensions granted:                       Current Due date:
         Date Requested:                                 January 20, 2016

Ordered that motions are:

                  Granted—“Second Request for Extension of Time to File Brief,”
                   If document is to be filed, document due: January 20, 2016
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                  Denied
                  Dismissed—“Request for Extension of Time to File Brief,” filed December 7, 2015, and “Request for
                   Extension of Time to File Brief,” filed December 18, 2015
                  Other: _____________________________________
          Appellant’s “Second Request for Extension of Time to File Brief,” filed on January 6, 2016, is granted. The time
          to file appellant’s brief is extended to January 20, 2016.
          Appellant’s “Request for Extension of Time to File Brief,” filed on December 7, 2015, and “Request for
          Extension of Time to File Brief,” filed on December 18, 2015, are dismissed as moot.



Judge’s signature: /s/ Russell Lloyd
                    Acting individually



Date: February 9, 2016